DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant's specification amendment regarding “the initial lasing period is 45 seconds or less”, “the high energy laser is activated in a beginning period and one or more transient periods, and wherein the complex compound system is used during the beginning and the one or more transient periods” and “the complex compound system is used for initial and transient periods but also continues to operate during non-transient periods” are accepted. Therefore, the previously set forth objection under specification have been withdrawn.

Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C.
112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the
previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see below for new grounds of rejection under 35 U.S.C. 112(b) and 112(a), necessitated by Amendment.
In view of the claims amendment, the previously set forth claim objections have been withdrawn.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot. Applicant has amended the claims to recite new limitations. Applicant’s arguments are directed at the amendment. Please see below for new grounds of rejection, necessitated by Amendment, below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10-21 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recites the limitation “a burst discharge of a fluid during an absorption period”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure.
Claim 2 has been amended to recites the limitation “the complex compound system is configured to: release the fluid from a reservoir during the burst discharge of the fluid; adsorb the fluid on a substrate subsequent to cooling the first portion of the heat transfer fluid; drive the fluid, using heat, from the substrate subsequent to adsorbing the fluid on the substrate”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure.
Claim 3 has been amended to recites the limitation “to drive the fluid from the substrate”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure.
Claim 4 has been amended to recites the limitation “to drive the fluid from the substrate”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure.
Claim 15 has been amended to recites the limitation “instructions for initiating the burst discharge of fluid”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure.
Claim 27 recites the limitation “configured to adsorb the fluid on a substrate subsequent to cooling the first portion of the heat transfer fluid using the burst discharge of the fluid, and wherein the absorption period is based on an absorption profile of the fluid on the substrate”. This limitation does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure.

Claims 5, 6, 8, 10-14, 16-21, and 26 are rejected insofar as they are dependent on rejected claim, and therefore include the same error(s).





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-21, and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “heat load” in claims 1, 13, 15, and 17 is used by the claim to mean “object” while the accepted meaning is “the amount of heat energy that must be provided to a specific space in order to maintain a reasonable temperature” (see “save home heat co” Page 1), The term is indefinite because the specification does not clearly redefine the term.

Claim 2 recites “release the fluid from a reservoir during the burst discharge of the fluid; adsorb the fluid on a substrate subsequent to cooling the first portion of the heat transfer fluid; drive the fluid, using heat, from the substrate subsequent to adsorbing the fluid on the substrate; and circulate the fluid to the reservoir subsequent to driving the fluid from the substrate”. It is unclear as to what structures would be included or excluded to perform the entire claimed function. Moreover, the claim doesn’t appear to recite a controller that in charge of the claim's functional language. Therefore, it’s ambiguous and one of ordinary skill in the art would not know from the claim terms what structures are exactly encompassed by the claim. Examiner further notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use. To expedite prosecution, examiner interprets the recitations of the claim to read as of Applicant claiming a system capability.

Claim 17 recites the limitation of “the heat load includes a laser system including a laser, and wherein the laser is configured to be activated in a beginning period and one or more transient periods, and wherein the complex compound system is configured to be used during the beginning and the one or more transient periods”. It is unclear as to what structures would be included or excluded to perform the entire claimed function. Moreover, the claim doesn’t appear to recite a controller that in charge of the claim's functional language. Therefore, it’s ambiguous and one of ordinary skill in the art would not know from the claim terms what structures are exactly encompassed by the claim. Examiner further notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use. To expedite prosecution, examiner interprets the recitations of the claim to read as of Applicant claiming a system capability.
Claim 18 recites the limitation of “the complex compound system is configured to continue to operate during non-transient periods”. It is unclear as to what structures would be included or excluded to perform the entire claimed function. Moreover, the claim doesn’t appear to recite a controller that in charge of the claim's functional language. Therefore, it’s ambiguous and one of ordinary skill in the art would not know from the claim terms what structures are exactly encompassed by the claim. Further Examiner notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use. To expedite prosecution, examiner interprets the recitations of the claim to read as of Applicant claiming a system capability.
Claim 27 recites the limitation of “the complex compound system is configured to adsorb the fluid on a substrate subsequent to cooling the first portion of the heat transfer fluid using the burst discharge of the fluid, and wherein the absorption period is based on an absorption profile of the fluid on the substrate.”. It is unclear as to what structures would be included or excluded to perform the entire claimed function. Moreover, the claim doesn’t appear to recite a controller that in charge of the claim's functional language. Therefore, it’s ambiguous and one of ordinary skill in the art would not know from the claim terms what structures are exactly encompassed by the claim. Examiner further notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use. To expedite prosecution, examiner interprets the recitations of the claim to read as of Applicant claiming a system capability.
Claims 3-6, 8, 10-12, 14, 16, 19-21, and 26 are rejected insofar as they are dependent on rejected claim, and therefore include the same error(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 26, 27, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US20180252453A1: Previously cited) in view of Narayanamurthy (US 20050262870 A1).
Regarding claim1, Rockenfeller teaches a thermal management system (100: see Figure 3) for a heat load (130) configured to be cooled by a heat transfer fluid (the heat load is cooled by the fluid passing through the evaporators 182 and 128), comprising:
a complex compound system (see sorber 110, condenser 118, and evaporator 128) configured to cool a first portion of the heat transfer fluid (The fluid passing through the evaporator 128 is the first portion that is being cooled by the complex compound system) using a burst discharge of a fluid during an absorption period (see ¶¶ [0029-0030]), wherein the absorption period is a period of time (see ¶ [0028]); a control system (118) configured to monitor a temperature of the heat load during the absorption period (see ¶ [0062]);
Rockenfeller further teaches an auxiliary cooling/heating system (180) such as a vapor compression-based system or complex compound sorbent-based system to cool the second portion of the heat transfer fluid that is passing through the evaporator 182. Rockenfeller also teaches the controller (118) may receive data relating to the temperature of the thermal load, or its local environment or adjacent equipment, and from that data increase or decrease the amount of cooling from the auxiliary cooling/heating system 180.
However, Rockenfeller does not explicitly teach a thermal energy storage system comprising a phase change material, wherein the thermal energy storage system is configured to cool a second portion of the heat transfer fluid during the absorption period using the phase change material, and wherein the thermal energy storage system is configured to receive the second portion of the heat transfer fluid at a fluid flow rate; and a control system configured to increase the fluid flow rate to the thermal energy storage system based on the temperature.

Narayanamurthy teaches a thermal management system (see Figure 1) for a heat load (123) configured to be cooled by a heat transfer fluid (refrigerant liquid: see ¶ [0019]), comprising; a thermal energy storage system (106) comprising a phase change material (see ¶ [0021]), wherein the thermal energy storage system (106) is configured to cool a second portion of the heat transfer fluid using the phase change material (see the second portion of the heat transfer fluid in 162 cooled by 152 of the thermal energy storage system 106 via line 166), and wherein the thermal energy storage system (106) is configured to receive the second portion of the heat transfer fluid at a fluid flow rate (see 106 receive the second portion via line 168).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the thermal management system of Rockenfeller with the thermal management system of Narayanamurthy to a thermal energy storage system comprising a phase change material, wherein the thermal energy storage system is configured to cool a second portion of the heat transfer fluid during the absorption period using the phase change material, and wherein the thermal energy storage system is configured to receive the second portion of the heat transfer fluid at a fluid flow rate; and a control system configured to increase the fluid flow rate to the thermal energy storage system based on the temperature, to improve the cooling system of Rockenfeller by increasing the cooling capacity and the efficiency: (see Narayanamurthy's ¶ [0065]). Providing the thermal management system of Narayanamurthy in place of the auxiliary cooling system of Rockenfeller will result in: the first portion of the heat transfer fluid being cooled by the complex compound system of Rockenfeller and the second portion of the heat transfer fluid being cooled by the thermal energy storage system of Narayanamurthy. It would further result in having the control system of Rockenfeller configured to increase the fluid flow rate to the thermal energy storage system of Narayanamurthy based on the temperature of the thermal load.

Regarding claim 2 as far as the claim can be understood, Rockenfeller teaches the complex compound system is configured to: release the fluid from a reservoir during the burst discharge of the fluid; adsorb the fluid on a substrate subsequent to cooling the first portion of the heat transfer fluid; drive the fluid, using heat, from the substrate subsequent to adsorbing the fluid on the substrate(see ¶¶ [0015, 0020, and 0031]), and circulate the fluid to the reservoir subsequent to driving the fluid from the substrate. (see ¶ [0043, 0047, and 0048]).

Regarding claim 3, Rockenfeller further teaches the thermal management system (100) is configured to use heat generated by a combustion of fuel to drive the fluid from the substrate (see ¶ [0020]). 

Regarding claim 26, Rockenfeller does not teach a vapor compression system configured to cool at least one of the complex compound system or the thermal energy storage system.
Narayanamurthy further teaches a vapor compression system (102) comprises a compressor (see 110 in figure 1), wherein the vapor compressions system (see 102 in figure 1) configured to charge the thermal energy storage system, (104).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Narayanamurthy and Rockenfeller to provide a vapor compression system configured to cool at least one of the complex compound system or the thermal energy storage system, such would provide the benefit of Improved system efficiency and adjustable cooling capacity for actual system demand. Also, to provide a load shifting from peak to off-peak periods and to increases in air conditioning unit capacity and efficiency.

Regarding claim 11, Rockenfeller in view of Narayanamurthy teaches the vapor compression system (see Narayanamurthy’s 102 in figure 1) comprises a compressor (110 of Narayanamurthy) configured to vary an output capacity of the vapor compression system (see ¶¶ [0033,0039]). Rockenfeller further discloses that it is known to vary a pump/fan speed within the system based on the temperature of the thermal load (see ¶ [0063]).
Rockenfeller does not explicitly teach a variable speed compressor.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Narayanamurthy and Rockenfeller to provide a variable speed compressor configured to vary the output capacity of the vapor compression system, such would provide the benefit of Improved system efficiency and adjustable cooling capacity for actual system demand.

Regarding claim 12 Rockenfeller in view of Narayanamurthy teaches the vapor compression system (see Narayanamurthy’s 102 in figure 1) comprises a compressor (110 of Narayanamurthy). and a vector control system (118 of Rockenfeller). 
Rockenfeller does not explicitly teach the vector control system is configured to vary a speed and torque of the compressor to increase the energy efficiency of the vapor compression system.
However, Rockenfeller further discloses in ¶ [0063] that “the controller may manage the variable speed operation of various pumps and fans within the system based on the temperature of the thermal load. For example, as the temperature of the thermal load, or surrounding environment, increases the speed of pumps and fans within the system may also increase. Similarly, as the temperature of the thermal load, or surrounding environment decreases, the controller may slow the speed of the pumps and/or fans.” (Examiner notes that the torque is inversely proportional to the speed. Thus, when speed increases, torque will decrease and the opposite is correct).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Narayanamurthy and Rockenfeller to provide the vapor compression system comprises a compressor and a vector control system, and wherein the vector control system is configured to vary a speed and torque of the compressor to increase the energy efficiency of the vapor compression system, such would provide the benefit of Improved system efficiency and adjustable cooling capacity for actual system demand. Also, to provide a load shifting from peak to off-peak periods and to increases in air conditioning unit capacity and efficiency.

Regarding claim 13, Rockenfeller in view of Narayanamurthy teaches the vapor compression system (Narayanamurthy’s 102 in figure 1) is configured to cool ancillary equipment connected to the high energy laser system (Rockenfeller teaches in ¶ [0058] that “the auxiliary cooling / heating module 345 may be designed to cool the thermal load or ancillary equipment to be below the equipment's maximum design operating temperature at any ambient temperature if the equipment generates heat”, also see ¶¶ [0017, 0018, 0041, and 0042]).

Regarding claim 14, Rockenfeller in view of Narayanamurthy teaches the vapor compression system (Narayanamurthy’s 102 in figure 1) is configured to provide supplemental cooling to the laser system (see Rockenfeller’s ¶¶ [0041, 0042, and 0057]).

Regarding claims 15 and 16, Rockenfeller further teaches the heat load includes a laser (see Rockenfeller’s ¶¶ [0041, 0042, and 0057]), and wherein the control system includes instructions for initiating the burst discharge of fluid in response to detection of an initial lasing period of the high energy laser, wherein the initial lasing period is 45 seconds or less. (Rockenfeller teaches in ¶ [0029] that “the controller may sense the present temperature of the thermal load , the time since the last activation , and the state of other equipment of devices linked to the thermal load . Using this data , the system may activate a burst mode cooling cycle just before the thermal load starts to heat . For example , if the thermal load is a flash freezing system , the controller may detect when the system may need to begin freezing food or other products . Just prior to the freezing being needed , the system initiates a burst of cooling so that the thermal load is cooled at the appropriate time . In some embodiment, the controller may activate a cooling cycle 1 , 2 , 3 , 4 , 5 , 6 , or 10 seconds in advance of a determined cooling event”, also see ¶¶ [0028,0057], and claim 1).

Regarding claim 17 as far as the claim can be understood, Rockenfeller further teaches the heat load includes a laser system including a laser (see ¶ [0028]), and wherein the laser is configured to be activated in a beginning period and one or more transient periods, and wherein the complex compound system is configured to be used during the beginning and the one or more transient periods (see ¶¶ [0028-0029, and 0038]).

Regarding claim 18 as far as the claim can be understood, Rockenfeller further teaches the complex compound system is configured to continue to operate during non-transient periods (see ¶ [0066]: Examiner notes that due to the 112(b) rejection and the lack of clarity regarding the intent of this limitation Examiner is treating it as merely requiring a system capable to operate when there is no cooling event).

Regarding claim 19, Rockenfeller in view of Narayanamurthy teaches the phase change material comprises ice or clathrate (see Narayanamurthy’s ¶ [0021]).

Regarding claim 27 as far as the claim can be understood, Rockenfeller further teaches the complex compound system is configured to adsorb the fluid on a substrate subsequent to cooling the first portion of the heat transfer fluid using the burst discharge of the fluid (see ¶¶ [0015, 0020, and 0031]), and wherein the absorption period is based on an absorption profile of the fluid on the substrate, (see ¶ [0031]).

Claims 4, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US20180252453A1: Previously cited) in view of Narayanamurthy (US 20050262870 A1) and Laird (US 20200198750 A1: Previously cited).

Regarding claim 4, Rockenfeller teaches in ¶ [0020] that “Because solid - gas sorption systems operate by adsorbing gas onto the solid complex compounds and then driving the absorbed gas off the complex compound through heating, they may be run on a myriad of energy types. For example, the system may be heated by fossil fuels, such as Diesel or JP - 8, electricity, natural gas, solar thermal or any other type of heating system that has enough thermal power to drive the ammonia gas from the complex compound sorbent.”
Rockenfeller in view of Narayanamurthy does not explicitly teach thermal management system is configured to use waste heat from power generation equipment to drive the fluid from the substrate. 
Laird teaches an absorption chiller (125 in fig 4) being charged by waste heat from power plant, (see Laird’s ¶ [0078]).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of Rockenfeller with the thermal management system is configured to use waste heat from power generation equipment to drive the fluid from the substrate, as taught by Laird, such would provide the benefit of lowering the carbon footprint and the operation cost of Rockenfeller’s system, (see Laird’s ¶ [0078]).

Regarding claim 20, Rockenfeller in view of Narayanamurthy does not explicitly teach the complex compound system is configured to cool the thermal energy storage system.
Laird teaches absorption chiller (125 in fig 4) configured to cool thermal energy tank (110 in fig 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Rockenfeller with the complex compound system is configured to cool the thermal energy storage system, as taught by Laird. such would provide the benefit of Improved efficiency and the system cooling capacity, (see Laird’s ¶ [0032, 0033, and 0077]).

Regarding claim 21, Rockenfeller in view of Narayanamurthy teaches the vapor compressions system (see Narayanamurthy’s 102 in figure 1) configured to charge the thermal energy storage system, (104 of Narayanamurthy),
Rockenfeller in view of Narayanamurthy does not explicitly teach the complex compound system is configured to cool the thermal energy storage system.
Laird teaches absorption chiller (125 in fig 4) configured to cool thermal energy tank (110 in fig 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of Rockenfeller with the complex compound system is configured to charge the thermal energy storage system, as taught by Laird. such would provide the benefit of Improved efficiency and the system cooling capacity, (see Laird’s ¶ [0032, 0033, and 0077]).


Claims 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US20180252453A1: Previously cited) in view of Narayanamurthy (US 20050262870 A1) and Hartmann (US 10003053 B2: Previously cited).

Regarding claims 5, 6, 8, and 10, Rockenfeller in view of Narayanamurthy does not teach the phase change material in the thermal energy storage system comprises a salt hydrate, wherein the salt hydrate comprises a potassium fluoride salt hydrate as the phase change material. Also, Rockenfeller in view of Narayanamurthy does not teach the phase change material comprises a paraffin, wherein the paraffin comprises a paraffin with a melting temperature between 5C and 25 C. 
Hartmann teaches materials for thermal management device comprises a potassium fluoride tetrahydrate or paraffinic hydrocarbons having 13 to 50 carbon atoms with melting temperature range from -5.5 Celsius to 61.4 Celsius (see Col.27, Line 58 to Col. 28, Line 60).

it would have been obvious to one having ordinary skill in the art at the time the invention was made to select 4-hydrate of potassium fluoride, 14-chain carbon paraffin, or paraffin with a melting temperature between 50C and 25 C as a phase change material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. Additionally, the phase change material in the thermal energy storage system comprises a salt hydrate or the phase change material comprises a paraffin is a result effective variable, as recognized by Hartmann, which teaches materials for thermal management device comprises a potassium fluoride tetrahydrate or paraffinic hydrocarbons having 13 to 50 carbon atoms with melting temperature range from -5.5 Celsius to 61.4 Celsius (see Col.27, Line 58 to Col. 28, Line 60). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of Rockenfeller, the phase change material in the thermal energy storage system comprises a salt hydrate or the phase change material comprises a paraffin since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763